PER CURIAM:
Chamblin Properties appeals the judgment of the Chariton County Circuit Court finding that Chamblin had to honor an agreement allowing the Respondents in this case to use a road over Chamblin's land. Chamblin complains in three points on appeal that the trial court erred in finding an easement of necessity, in finding a meeting of the minds between the parties, and ignoring the statute of frauds and binding non-parties to a contract. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).